t c memo united_states tax_court sheriel l sexcius petitioner v commissioner of internal revenue respondent docket no filed date sheriel l sexcius pro_se aretha jones for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the year and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure in her answer respondent asserted that petitioner is also liable for a penalty in the amount of dollar_figure pursuant to sec_6662 because either she was negligent under sec_6662 or she substantially understated her federal_income_tax liability under sec_6662 following concessions the issues for decision are whether petitioner is entitled to deductions in the amount of dollar_figure claimed on a schedule c profit or loss from business relating to her tutoring and counseling activity whether petitioner is entitled to miscellaneous deductions in the amount of dollar_figure claimed on schedule a itemized_deductions whether petitioner is liable for the addition_to_tax pursuant to sec_6651 as determined by respondent and whether petitioner is liable for the penalty under sec_6662 due to her negligence or because she substantially understated her federal_income_tax within the meaning of sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are 2respondent conceded that petitioner is not liable for self- employment_tax for the year petitioner conceded liability for an addition_to_tax pursuant to sec_6651 however she disputes the amount as determined by respondent incorporated herein by this reference at the time the petition was filed petitioner resided in washington d c findings_of_fact during petitioner was employed on a full-time basis as a teacher in the district of columbia public school system petitioner holds a bachelor of science degree and a master's degree and is certified to teach biology at the senior high school level petitioner is also a registered nurse and during the year in issue was employed on a part-time basis with medlantic long term care corp as a nurse on weekends and holidays beginning in and continuing at least through petitioner engaged in a tutoring and counseling activity the tutoring activity for the years through without data available for years and petitioner reported schedule c gross_receipts in the aggregate amount of dollar_figure and other income on schedule c in the aggregate amount of dollar_figure and claimed total deductions of dollar_figure that resulted in a loss for each year and an aggregate loss in the amount of dollar_figure petitioner provided her tutoring and counseling services primarily to individuals from low income impoverished families petitioner operated the activity in in a similar manner to its operation in prior years thus the general set up of the activity the number of students tutored the time she devoted to the activity and various other policies and practices were similar to prior years for a more detailed explanation as to how petitioner conducted her tutoring activity see sexcius v commissioner tcmemo_1993_310 and sexcius v commissioner tcmemo_1991_162 petitioner tutored students for several hours every day after school and also during the summer months and holidays devoting an average of hours per week to such activity she charged minimally for her services allowed customers to pay at their discretion according to their ability to do so and made little or no effort to collect outstanding account receivables notwithstanding the substantial losses she incurred repeatedly over several years other than the gross_receipts reported on schedule c petitioner provided little information with respect to the amounts if any that she charged or received for her services she merely indicated that her fees were based upon what she believed the students could pay whether in cash or other_property to petitioner the fact that students or their families could or could not pay for her services was secondary to the fact that they needed the assistance that petitioner could provide and for that reason it was not petitioner's practice 3the parties stipulated to the trial transcripts in those prior cases at trial the court advised the parties that such stipulations were being considered an invitation to base findings_of_fact in this case upon testimony presented in the prior cases neither party objected to petitioner's detriment in this proceeding there was little if any change to petitioner's methods of operation from one year to the next to turn customers away based on their inability to pay she did not maintain a separate bank account for depositing whatever payments she did receive with respect to the expenses claimed petitioner did not attempt to introduce into evidence any books_or_records or source documents that reflected the nature and amounts of such expenses petitioner reported income and deductions from her tutoring and counseling activity on a schedule c for every year from through as noted above in each year since for which there is evidence in the record petitioner claimed a substantial loss from her activity the losses_incurred from year to year from petitioner's tutoring activity were apparently financed from her other earnings in petitioner reported on schedule c gross_receipts of dollar_figure and deductions in the amount of dollar_figure resulting in a dollar_figure loss respondent disallowed the deductions claimed on petitioner's schedule c for on the grounds that her activity was not engaged in for profit and that she failed to substantiate any of the deductions claimed petitioner also claimed dollar_figure in itemized_deductions on her schedule a for the year including dollar_figure in miscellaneous deductions attributable to employee business and other expenses respondent disallowed the miscellaneous deductions claimed for lack of substantiation opinion schedule c deductions the commissioner's determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir in addition sec_6001 requires the taxpayer to keep records sufficient to show whether or not the person is liable for tax as in the prior cases petitioner has taken the position that the expenses relating to her tutoring activity were incurred by her in connection with a trade_or_business and are deductible pursuant to sec_162 respondent argues that petitioner's tutoring activity does not constitute a trade_or_business because petitioner did not engage in such activity with the requisite profit objective consequently according to respondent petitioner cannot rely upon sec_162 to support her claimed deductions our consideration of respondent's adjustment with respect to petitioner's schedule c deductions begins with an examination of whether petitioner conducted her tutoring activity with the intent to make a profit absent an intent to make a profit petitioner's tutoring activity could not be considered a trade_or_business within the meaning of sec_162 480_us_23 the test for determining whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with the actual or honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer's expectation of profit need not be reasonable but the profit objective must be bona_fide as judged by all facts and circumstances dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir whether petitioner engaged in her tutoring activity with the requisite profit objective must be determined on a year-by-year basis from the facts and circumstances of the case golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs more weight is given to objective facts than to petitioner's statement of her intent sec_1_183-2 income_tax regs petitioner bears the burden of showing she engaged in her tutoring activity with the actual and honest objective of realizing a profit rule a golanty v commissioner supra pincite the following factors which are nonexclusive should be considered in the determination of whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no one factor is determinative in and of itself and a profit objective does not hinge on the number of factors satisfied id petitioner did not carry on her tutoring activity in a businesslike manner sec_1_183-2 income_tax regs petitioner did not maintain a separate bank account for the activity neither did she produce any books_or_records she might have maintained with respect to the activity she had no set fees for her services allowed customers to pay at their discretion and made little or no effort to collect outstanding debts notwithstanding the fact that she incurred substantial losses repeatedly over several years the fact that petitioner failed to change her manner of operation in an effort to reverse her history of losses also supports respondent's adjustment see id although a profit objective may exist despite a history of losses unaccompanied by any gains see eg bessenyey v commissioner supra pincite- losses continuing beyond the period customarily necessary to make the operation profitable if not explained support the proposition that the activity is not engaged in for profit sec_1_183-2 income_tax regs the record reflects that petitioner operated the activity in in a similar manner to its operation in prior years insofar as the general set up of the activity the number of students tutored the time petitioner devoted to the tutoring activity etc petitioner did not change her operating methods from one year to the next in a manner consistent with an intent to improve profitability and did not adequately explain why she failed to do so sec_1_183-2 income_tax regs considering her history of losses petitioner's practices of neither charging nor collecting fees from customers who were unable or unwilling to pay strongly suggests the absence of the requisite profit objective necessary to support the deductions claimed based upon an examination of all the facts and circumstances we are unable to conclude that petitioner conducted her tutoring activity with a bona_fide honest and objective profit_motive furthermore she has failed to substantiate any of the claimed deductions consequently we sustain respondent's disallowance of the deductions claimed on petitioner's schedule c for the year schedule a deductions petitioner reported on her schedule a itemized_deductions deductions for employee business_expenses and other miscellaneous deductions in the amount of dollar_figure for the year as previously noted deductions are a matter of legislative grace and petitioner must prove her entitlement to these deductions rule a new colonial ice co v helvering u s pincite welch v helvering u s pincite petitioner has failed to substantiate any of the deductions claimed on her schedule a for the year accordingly we sustain respondent's determination with respect to this issue 4our finding with respect to petitioner's profit_motive also precludes allowing the disputed schedule c deductions under sec_212 petitioner's failure to substantiate such deductions precludes the allowance of any which might otherwise be permitted by sec_183 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that the failure_to_file is due to reasonable_cause and not due to willful neglect the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 in her brief petitioner conceded that sec_6651 applies with respect to the year and for reasons unexplained only disputes the amount as computed by respondent petitioner presented no evidence or argument demonstrating the nature of the alleged computational error accordingly we sustain respondent with respect to this issue accuracy-related_penalty in her answer respondent asserted that the sec_6662 penalty should be imposed respondent argues for the imposition of the penalty due to petitioner's negligence or disregard of rules or regulations within the meaning of sec_6662 and c or because petitioner substantially understated her income_tax within the meaning of sec_6662 and d negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1 b income_tax regs respondent bears the burden_of_proof with respect to the imposition of this penalty rule a 102_tc_116 affd in part revd in part 70_f3d_34 5th cir 77_tc_881 petitioner failed to produce at trial any substantiating evidence with respect to the deductions she claimed on her schedules a and c given her prior experiences in this court she was no doubt aware that the production of such evidence was expected and necessary to support her claimed entitlement to the deductions in dispute we can only conclude that her failure to produce such substantiating evidence results from her failure to have maintained adequate books_and_records as required by sec_6001 and the corresponding regulation in our view petitioner's recordkeeping deficiencies constitute at least a careless disregard of the rules or regulations within the meaning of sec_6662 and c which renders her liable for the penalty imposed by sec_6662 and we so hold to reflect the foregoing decision will be entered under rule
